DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2020 has been entered.
Claim Objections
Claims 2, 4 and 8 objected to because of the following informalities:  each of these claims when describing the limitations of their claims contains the statement “and/or”.  For purposes of this action, Examiner will simply be treating this as “or” but requests that Applicant select one of those conditions.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 invokes “at least two optical identification means” without giving a structure and so will be interpreted under 112(f).  Based on applicant’s specification in paragraph 0062, the identification means will map to either: a color coding, a barcode, or a radio chip.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veiga et al. (U.S. Patent Pub. No. 2015/0048791).
In regards to claim 1, Veiga discloses a charging station, in particular a charging station for electric vehicles, comprising:

at least one charging cable holder arranged on the charging station (Spool 24), wherein the charging cable holder is an arched mounting that extends from the charging station (See Annotated Fig 2 below; an arch as an adverb is understood to mean curved, and spool 24 has a complete circular curve that the cable rests upon, and so maps to an arched mounting, and it extends away from the charging station body 20) and
at least one monitoring apparatus configured to monitor the position of the charging cable at the charging station, wherein the monitoring apparatus monitors whether the charging cable is placed around the charging cable holder in at least one loop (See Para 0026, encoder 28 maps to this, as it monitors “the degree to which the cord 32 is wound or unwound” by reading marks on the spool 24),
wherein after the charging cable has been installed, the monitoring apparatus is taught on the cable such that measurement values of the monitoring apparatus are recorded when the charging cable is placed around the charging cable holder in at least one loop and the recorded measurement values are stored as threshold values for the determination of whether the charging cable is placed around the charging cable holder in at least one loop (See again 0026, this is implicitly disclosed by the use of encoder 28. As encoder 28 reads marks 30 on spool 24 and transmits that information to an MCU 50 to determine how much the reel is wound or unwound; this MCU then would have to be programmed to then to recognize that the amount of winding with each mark and therefore maps to this limitation.)


    PNG
    media_image1.png
    689
    741
    media_image1.png
    Greyscale

In regards to claim 2, Veiga further discloses that the monitoring apparatus comprises an optical reading apparatus, wherein the optical reading apparatus is configured to optically detect the charging cable arranged on the charging cable holder in order to monitor whether the charging cable is wound around the charging cable holder in at least one loop (again see 00267, encoder 28).

In regards to claim 5, Veiga further discloses charging electronics are arranged in the charging station (MCU 50), wherein the charging electronics is configured to detect an end of a 

In regards to claim 6, Veiga further discloses that the monitoring apparatus, after being activated by the charging electronics, monitors for a defined period whether the charging cable is wound around the charging cable in at least one loop, and wherein the monitoring apparatus emits a confirmation signal when, within the defined period, it was  detected that the charging cable is wound around the charging cable holder and wherein the monitoring apparatus emits an error signal at the end of the defined period without it being detected that the charging cable was wound around the charging cable holder (See 0026-0028, Veiga discloses a scenario where the encoder can detect that the cord fails to retract at the end of charging, which maps to an error signal at the end of a defined period where the charging cable is wound around the charging cable holder, which in turn implies a confirmation signal when the cable would be retracted and wound around the spool 24).

In regards to claim 9, Veiga further discloses a processor in the charging station monitors a confirmation signal from the monitoring apparatus and when the confirmation signal is received within a time frame emits a release signal (See 0026-0027, the MCU 50 provides an 

In regards to claim 10, Veiga discloses a method for monitoring a charging cable at a charging station, wherein the charging cable is attached to the charging station in a fixed manner, the method comprising the steps of:
Monitoring, by means of a monitoring apparatus, whether the charging cable is placed around the charging cable holder in at least one loop (See Para 0026, encoder 28 maps to this, as it monitors “the degree to which the cord 32 is wound or unwound” by reading marks on the spool 24), wherein the charging cable holder is an arched mounting that extends away from the station (See Annotated Fig 2 below; an arch as an adverb is understood to mean curved, and spool 24 has a complete circular curve that the cable rests upon, and so maps to an arched mounting, and it extends away from the charging station body 20);
And teaching the monitoring apparatus when the charging cable is installed on the charging cable holder such that measurement values of the monitoring apparatus are recorded when the charging cable is placed around the charging cable holder in at least one loop (see below),
And storing the recorded measurement values as threshold values for the determination of whether the charging cable is placed around the charging cable holder in at least one loop (See again 0026, this is implicitly disclosed by the use of encoder 28. As encoder 28 reads marks 30 on spool 24 and transmits that information to an MCU 50 to determine how much the reel is wound or unwound; this MCU then would have to be programmed to then to recognize that the amount of winding with each mark and therefore maps to this limitation.).


    PNG
    media_image1.png
    689
    741
    media_image1.png
    Greyscale

In regards to claim 11, Veiga discloses a step of comparing measurement values of the monitoring apparatus with previously determined threshold values in order to detect whether the charging cable is placed around the charging cable holder in at least one loop (Again, see 0026, this is implicit in the use of encoder 28 and MCU 50, which would have to compare the recorded measurements from the encoder with some threshold in order to determine an amount of winding or unwinding).


And determining the position of the charging cable in relation to the charging cable holder in the image (again see 0026 and Figs 2a and 2b, the encoder 28 picks up on markings 30 on the spool 24 that the cable 32 rests on, un order to determine how wound or unwound the cable 32 is).

In regards to claim 15, Veiga further discloses that the charging cable holder is not an automatic roll-up apparatus (See Veiga, Fig. 2 and 0026-0027 which describes in detail the structure of the spooling apparatus; although a locking mechanism is discussed there is no mention of a motorized automatic rewinding mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Veiga et al. (U.S. Patent Pub. No. 2015/0048791) in view of Baxter et al. (U.S. patent Pub. No. 2016/0185244).
In regards to claim 3, Veiga further disclose at least two optical identification means, wherein the identification means are identifiable by means of the monitoring apparatus, in particular in that the monitoring apparatus is configured to detect the identification means in a spatially-limited region (again see Veiga, Fig. 2 and Para 0026-0028, the read marks 30 map to a colored code that the encoder 28 picks up on, and so map to identification means, the use of plural “marks” shows that there are at least two, even though only one is shown in the figure).
Veiga does not disclose that the optical identification means are arranged on the charging cable (instead, Veiga has them on the spool).
However, Baxter discloses that it is known in the art to have optical identification means located on a charging cable (See Baxter, 0017, which discloses cables having an optical sensor that can pick up on the color of cables based on whether the cable absorbs or reflects light, an RFID tag sensor on the cable, or a bar code on the cable).
Veiga and Baxter are analogous art in the field of charging stations with optical identification systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the optical identification means of Veiga to be on the cable itself like in Baxter for the purpose of additionally adding cable type identification means like in Baxter.

In regards to claim 4, Veiga further discloses that the monitoring apparatus stores a number of identifiers of the identification means which are representative of the winding of the charging cable around the charging cable holder (again see 0026).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga et al. (U.S. Patent Pub. No. 2015/0048791) in view of Nakamura et al. (U.S. Patent Pub. No. 2013/0106351).
In regards to this claim, Veiga does not explicitly disclose that the monitoring apparatus, after being activated by the charging electronics, monitors the electrical state of the charging cable, in particular measures an insulation resistance between at least respectively two conductors of the charging cable and compares it with a threshold value and wherein the monitoring apparatus emits a confirmation signal when, within the defined [period, it was detected that the electrical state of the charging cable was positively monitored and wherein the monitoring apparatus emits an error signal at the end of the defined period without it being detected that the electrical state of the charging cable was negatively monitored. 
However, Nakamura discloses a charging station that optically monitors an insulation resistance between two conductors and emits either a confirmation signal or an error signal if the value detected either meets or fails to meet a threshold value (See para 0015-021, optical measuring section 5 measures how far the charging cable is extended in order to ensure that the insulation resistance of the cable is not damaged by heat caused because the cord is too tightly packed; charging is prohibited when the cable is still coiled up, mapping to an error, or allows 
Veiga and Nakamura are analogous art in the field of charging stations with optical monitor systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the length monitoring of Nakamura with the system of Veiga to prevent damage to the cable due to heat generation as disclosed by Nakamura (See 0020).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga et al. (U.S. Patent Pub. No. 2015/0048791) in view of Bianco et al. (U.S. Patent Pub. No. 2012/0048983).
Veiga discloses the system of claim 1 and further discloses a mounting socket provided for a charging cable plug of the charging cable (See Fig. 1, charging cable plug 60 first into a socket of the housing 40).
Veiga does not explicitly disclose a testing apparatus is arranged in the mounting socket configured to test the presence of the charging cable plug in the mounting socket, in particular that the testing apparatus comprises a limit switch, a Hall sensor or a microswitch.
However, Bianco discloses that it is known in the art to have a hall sensor arranged to test the presence of a charging cable plug in a home position of an extendable vehicle charging cable (See Bianco, 0019).
Veiga and Bianco are analogous art in the field of charging stations for electric vehicles with extendable cables.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the Hall effect sensor of Bianco with the mounting socket of Veiga for the purpose of ensuring that the cable is stored safely after use as disclosed by Bianco.

s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veiga et al. (U.S. Patent Pub. No. 2015/0048791) in view of Turner (U.S. Patent Pub. No. 2014/0067680)
In regards to claim 13, Veiga does not explicitly disclose capturing a QR code in the image of the charging station and detecting which charging station is captured by the image. 
However, Turner discloses a charging station that discloses capturing a QR code of a charging station in order to detect which charging station is captured by the image (See Fig. 7 and 0045-0046, scanning the QR code allows a user’s phone to communicate with a server to determine which charging station is being used for billing purposes).
Veiga and Turner are analogous art in the field of electric vehicle charging stations. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the QR identification system of Turner with the charging station of Veiga to increase the convenience of the user, allowing identification for billing purposes.



In regards to claim 14, Veiga discloses the charging system of claim 1.
Veiga does not explicitly disclose that the monitoring apparatus and the optical reading apparatus are formed by a mobile communication device differentiated from the charging station.
However, Veiga does disclose that a mobile communication device can communicate with the charging station (See 0027 the authorization signal can be given by a phone swipe mechanism. Further, Turner discloses that a mobile communication device can serve as an optical reading apparatus for a charging station (See Turner 0045-0046).
.

Response to Arguments
Applicant's arguments filed 04/27/2020 have been fully considered but they are not persuasive. 
Applicant has argued that Veiga does not disclose the charging cable holder is an arched mounting that extends from the charging station. Examiner disagrees for the following reasons: as shown in the rejection above, the spool 24 of Veiga is a curved surface and thus maps to an “arched” mounting, as “arched” is understood as having “arch like properties” aka curved. As seen from Fig. 2 the spool and its housing extend away from the base of the charging station 40.  Therefore, Veiga still maps to all the elements of amended claims 1 and 10 and the rejection will be maintained. 
In regards to new claim 15, see the 112 rejection on indefiniteness above; because of the lack of definition of what comprises an “automatic roll up apparatus”, Examiner for this action has defined this to mean a motorized roll up apparatus.  Because Veiga discloses no motor, and the claim recites “The charging cable holder is not an automatic roll up apparatus”, Veiga anticipates this claim as well.
Examiner would like to note that it appears Applicant’s amendments were meant to differentiate the charging cable holder of their invention from the spool in Veiga; if this is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MND



/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2021